 
 
II 
111th CONGRESS 1st Session 
S. 1002 
IN THE SENATE OF THE UNITED STATES 
 
May 7, 2009 
Mr. Casey (for himself and Mrs. Lincoln) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To provide for the acquisition, construction, renovation, and improvement of child care facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Care Facilities Financing Act of 2009. 
2.DefinitionsIn this Act: 
(1)Child care facilityThe term child care facility means a structure used for the care and development of eligible children. 
(2)Child care servicesThe term child care services means child care and early childhood education. 
(3)Community development financial institutionThe term community development financial institution has the meaning given such term in section 103(5) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702(5)). 
(4)Eligible childThe term eligible child has the meaning given such term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n). 
(5)Eligible child care providerThe term eligible child care provider means— 
(A)an eligible child care provider as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n); or 
(B)a Head Start center under the Head Start Act (42 U.S.C. 9831 et seq.). 
(6)Eligible entityThe term “eligible entity” means— 
(A)a community development financial institution certified by the Department of the Treasury; or 
(B)an organization that— 
(i)is described in section 501(c)(3) of the Internal Revenue Code of 1986; 
(ii)is exempt from taxation under section 501(a) of such Code; and 
(iii)has demonstrated experience in— 
(I)providing technical or financial assistance for the acquisition, construction, renovation, or improvement of child care facilities; 
(II)providing technical, financial, or managerial assistance to eligible child care providers; and 
(III)securing private sources of capital financing for child care or other low-income community development. 
(7)Eligible recipientThe term “eligible recipient” means— 
(A)an eligible child care provider that provides child care services to an eligible child; 
(B)an organization seeking to provide child care services to an eligible child; or 
(C)an organization providing or seeking to provide child care services to low-income children as determined by the Secretary. 
(8)EquipmentThe term equipment includes— 
(A)machinery, utilities, and built-in equipment, and any necessary structure to house the machinery, utilities, and equipment; and 
(B)any other items necessary for the functioning of a child care facility, including furniture, books, and program materials. 
(9)Metropolitan areaThe term metropolitan area has the meaning given such term in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). 
(10)SecretaryThe term “Secretary” means the Secretary of Health and Human Services. 
3.Technical and financial assistance grants 
(a)Grant authorityThe Secretary may make grants, on a competitive basis, to eligible entities to enable the eligible entities to carry out the authorized activities described in subsection (d) in accordance with this section. 
(b)RequirementIn making grants under subsection (a), the Secretary shall take into account the experience and success of eligible entities in attracting private financing and carrying out the types of activities for which grants under subsection (a) are made. 
(c)PriorityIn making grants under subsection (a), the Secretary shall give priority to an eligible entity— 
(1)that has demonstrated experience— 
(A)providing technical or financial assistance for the acquisition, construction, renovation, or improvement of child care facilities; 
(B)providing technical, financial, or managerial assistance to eligible child care providers; and 
(C)securing private sources of capital financing for child care or other low-income community development; and 
(2)whose application proposes to assist eligible recipients that serve— 
(A)low-income areas, including— 
(i)a community that— 
(I)is in a metropolitan area; and 
(II)has a median household income that is not more than 80 percent of the median household income of the metropolitan area; or 
(ii)a community that— 
(I)is not in a metropolitan area; and 
(II)has a median income that is not more than 80 percent of the median household income of the State in which the community is located; or 
(B)individuals, including eligible children, from families with incomes at or below 200 percent of the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(d)Authorized activities 
(1)Capital fundEach eligible entity that receives a grant under subsection (a) shall deposit the grant amount into a child care capital fund established by the eligible entity. 
(2)Payments from fundsEach eligible entity shall provide technical or financial assistance (in the form of loans, grants, investments, guarantees, interest subsidies, and other appropriate forms of assistance) to eligible recipients from the child care capital fund the eligible entity establishes to pay for— 
(A)the acquisition, construction, renovation, or improvement of child care facilities; 
(B)equipment for child care facilities; or 
(C)the provision of technical assistance to eligible child care providers to help the eligible child care providers undertake facilities improvement and expansion projects. 
(3)Loan repayments and investment proceedsAn eligible entity that receives a loan repayment or investment proceeds from an eligible recipient shall deposit such repayment or proceeds into the child care capital fund of the eligible entity for use in accordance with this section. 
(e)Applications 
(1)Eligible entitiesTo be eligible to receive a grant under subsection (a), an eligible entity shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require. 
(2)Eligible recipientsTo obtain assistance from an eligible entity under this section, an eligible recipient shall prepare and submit an application to the eligible entity at such time, in such form, and containing such information as the eligible entity may require. 
4.Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of the fiscal years 2010 through 2014. 
 
